DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant has disqualified WO 2016005593 as commonly-owned prior art under 102(b)(2)(C).  This reference teaches antibodies recited in claims 89 and 90.  However, these claims remain objected to for depending on one or more rejected claims.  The rejection under section 103 is maintained to those claims that do not require these specific antibodies, below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 74, 85-88, 93-100 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2016097370 (WO 370) in view Cohen et al., The Oncologist 2005;10:461–466 (Cohen) or Cappuzzo et al., Journal of Clinical Oncology 27, no. 15_suppl (May 20, 2009) 8001-8001 or Erlotinib – Tarceva Indication Announcement Letter (April 2010) at https://www.tarceva.com/patient/ retrieved 10 June 2020 (Tarceva) In further view of Leconet et al., Oncogene. 2014 Nov; 33(47): 5405–5414 (Leconet).

WO 370 contemplates treatment of NSCLC with a combination of AXL ADC’s and EGFR inhibitors: 
See Example 14: Chimeric Antibody 10G5 Inhibits Tumor Growth in a Mouse Model of Human Non-Small Cell Lung Cancer to evaluate the anti-tumour activity of anti-Axl chimeric antibodies in vivo, with  a mouse xenograft model of human non-small cell lung cancer (NSCLC).
See conjugates at pages 43+
See combinations with EGFR inhibitors at pages 52+.
the ancillary references teach Erlotinib treatment for unresectable non-small cell lung cancer and improved progression-free survival (PFS) by 29%, when compared to chemotherapy alone (See Cappuzzo and Tarceva). The U.S. Food and Drug Administration (FDA) approved erlotinib for the treatment of locally advanced or metastatic non-small cell lung cancer that has failed at least one prior chemotherapy regimen (See Cohen).  	

In this way, those of ordinary skill could have applied erlotinib in the manner required and in a predictable fashion for the purposes of providing a combination of AXL-ADC/EGFR for treatment of NSCLC.  Specifically, WO 370 teaches treatment of NSCLC with a combination of AXL ADC’s and EGFR inhibitors.  The secondary references are added for the proposition that Erlotinib is applicable to this combination treatment.  Specifically, the secondary references teach that the particular known technique of using EGFR inhibitors such as erlotinib was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to those therapies that use EGFR inhibitors, such as combinations with AXL-ADC’s for treatment of NSCLC, as taught by WO 370, would have yielded predictable results.  Accordingly, using erlotinib for the purposes of providing a combination of AXL-ADC/EGFR for treatment of NSCLC would have been prima facie obvious.
Therefore, the references provide the requisite expectation of success of using AXL ADC’s.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642